PER CURIAM:
*236Claimants brought this action for property damage to their home which they allege occurred as a result of respondent’s negligent maintenance of a drainage system. Claimants’ residence is located at 200 Sidney Street, Beckley, Raleigh County. Sidney Street is a road maintained by respondent. The Court is of the opinion to deny the claim for the reasons more fully stated below.
Claimants’ property is located on Sidney Road in Beckley. There were several incidents that occurred that gave rise to this claim. Heavy rainfalls occurred on November 12,2003, November 19,2003, and in June and October 2004, which resulted in flooding of claimants’ garage and basement which is the basis for the claim herein. Debra Bryant stated that they bought the property in March 1998. She testified that they had not had problems with flooding prior to the November 2003 floods. Ms. Bryant stated that their residence is below the road level and that there is a drain at the bottom of their driveway. She testified that the drain is about four to six inches wide and four to six inches deep. Claimants assert that water flows from Cochran Street onto Sidney Street where it then it flows from Sidney Street onto their driveway. The drain at the bottom of their driveway is not large enough to accommodate all of the runoff during heavy rainfalls. During such heavy rainfalls the water accumulates around the drain where it seeps into the garage and into the basement. Ms. Bryant stated that approximately an inch or two of water would accumulate in the basement. The water also flows around the side of the house washing dirt away from the foundation of the house as it flows to the backyard. Ms. Bryant testified that they installed a curb at the top of the driveway to help prevent water from flowing down their driveway, but that this only slows the water rather than stopping any water from flowing onto the driveway. The water has caused damage to the foundation of the house as well as the problems with water in the basement and garage.
Claimants contend that respondent has failed to provide an adequate drainage system along Cochran Street and Sidney Street. Claimants also testified that there is water that flows into their driveway from the property on the opposite side of Sidney Street from their property that is at a higher elevation. Daniel Bryant testified that in October 2003 construction began on three new houses on the hillside above and across from their property. That source of water flows down the hillside from the lots of the newly constructed houses and through the backyards of other houses on a street perpendicular to Sidney Street whenever there is a heavy rainfall. The path of the flowing water was depicted in photographs submitted in evidence
The position of the respondent is that it was not negligent in the maintenance of the drainage system on Sidney Street in Beckley. Joe Adkins, foreman for respondent in Raleigh County, testified that he first learned of claimants’ flooding problems in November 2003 when Ms. Bryant called to report the problem. Mr. Adkins stated that Sidney Street is a low priority, single lane road. He testified that inNovember 2003 there had been floods in the Beckley area. He further stated that between October 2003 and October 2004 there had been no maj or proj ects undertaken by respondent in this area and that only basic maintenance such as patching has been performed by respondent.
This Court has held that respondent has a duty to provide adequate drainage of surface water, and drainage devices must be maintained in a reasonable state of repair. Haught vs. Dept. of Highways, 13 Ct. Cl. 237 (1980). In claims ofthis nature, the Court *237will examine whether respondent negligently failed to protect a claimant’s property from foreseeable damage. Rogers vs. Div. of Highways, 21 Ct. Cl. 97 (1996).
In the instant claim, claimants have failed to establish that respondent maintained the drainage structures on Sidney Street in Raleigh County in a negligent manner. The evidence establishes that water flows onto claimants’ property not only from the State maintained roadways but also from private property located across the street from claimants ’ property on the hillside where new constmction is ongoing. There are more sources of the water flowing on Sidney Street than just that from the road itself. Consequently, there is no evidence of negligence on the part of respondent upon which to base an award. While there may be other remedies available to claimants to resolve the root source of the water flowing onto their property, there is no remedy that this Court may award in this claim.
In accordance with the findings of fact and conclusions of law as stated herein above, the Court is of the opinion to and does deny this claim.
Claim disallowed.